DETAILED ACTION
Remarks
The instant application having Application Number 16/419709 filed on May 22, 2019 has a total of 25 claims pending in the application; there are 4 independent claims and 21 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Continuation Statement
This patent application is a continuation of U.S. Application No. 16/206,652, filed November 20, 2018, now U.S. Patent #10,346,378.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 7/19/2019, 7/24/2019, 11/12/2019, 1/17/2020, 2/26/2020, 4/7/2020, 4/22/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,346,378.  Although the claims at issue are both are directed to similar invention with similar limitations, such as group-based data storage systems configured for maintaining data exchanged between client devices within channel-specific shards each corresponding with one or more group-identifiers to provide group-based access to those channel-specific shards and for applying group-specific policies for data stored within those channel-specific shards; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-21 to arrive at the claims 1-25 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
	

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “remote computing platform” recited in claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19 and 22-24 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	

Claims 6, 7, 13, 14, 20, 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 6, 7, 13, 14, 20 and 21 are vague and indefinite because the phrase "group-based policies" has not been clearly defined in the claim.  Claim 25 is vague and indefinite because the phrase "group policies" has not been clearly defined in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase "group-based policies" and "group policies" their broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-12, 15-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (US Patent Publication No. 2018/0314750 A1, ‘Merriman’, hereafter, provided by the Applicant’s IDS) in view of Matsumoto et al. (US Patent No. 7,426,540 B1, ‘Matsumoto’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1, Merriman teaches a group-based data storage system accessible by a plurality of client devices (one non-transitory computer-readable storage medium storing instructions is provided. The instructions, when executed by at least one processor, cause the at least one processor to perform a method comprising: storing a plurality of data items among a plurality of shards in the distributed database, Merriman [0031]), the group-based data storage system comprising: 
a plurality of discrete memory storage databases, wherein each of the plurality of discrete memory storage databases are sharded into a plurality of data shards comprising channel-specific shards, wherein each of the plurality of channel-specific shards have an associated channel identifier (Merriman [0009], [0174-0180]); and 
receiving an access request from a client device to access data stored on one or more channel-specific shards (Merriman [0194-0200]); 
determining channel membership and group membership for the client device (Merriman [0194-0200]); 
providing the client device with access to data stored in one or more channel- specific shards having associated channel identifiers and group identifiers matching the client device's channel membership and group membership (Merriman [0194-0200]). 
Merriman explicitly does not teach
a remote computing platform correlating each channel identifier with one or more group identifiers and controlling access to each of the plurality of channel-specific shards based at least in part on channel membership and group membership;
However, Matsumoto teaches
a remote computing platform correlating each channel identifier with one or more group identifiers and controlling access to each of the plurality of channel-specific shards based at least in part on channel membership and group membership (Matsumoto, Col 1, line 55 – Col 2, 7, Col 3, lines 10-31);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Merriman and Matsumoto before him/her, to modify Merriman with the teaching of Matsumoto’s chat sending method and chat system.  One would have been motivated to do so for the benefit of providing technology for sharing and segregating communications in a virtual space so that a plurality of users sharing a virtual space for simultaneous communication (Matsumoto, Col 2, lines 38-43).
Regarding claim 2, Merriman as modified teaches, wherein 
a first channel- specific shard of the plurality of channel-specific shards has a plurality of corresponding group identifiers each associated with one of a plurality of groups (Merriman [0064], [0101]); and 
the remote computing platform is configured to: 
provide access to channel settings stored in the first channel-specific shard for client devices having membership in at least one of the plurality of groups (Merriman [0064-0065]).
Regarding claim 3, Merriman as modified teaches, wherein the remote computing platform is further configured to:  2 of 10 LEGAL02/39080111v1Appl. No.: 16/419,709 Appl. Filed: May 22, 2019 Preliminary Amendment dated July 24, 2019 
receive a channel query from the client device (Merriman [0111]); 
provide the client device with a listing of one or more channels matching the channel query and stored within corresponding channel-specific shards having a corresponding group identifier matching the client device's group membership (Merriman [0110-0112]).  
Regarding claim 4, Merriman as modified teaches, wherein determining channel membership and group membership for the client device comprises: 
determining a user identifier associated with the client device (Merriman [0061], [0125]); 
querying a user-specific database shard corresponding with the user identifier to identify one or more channel identifiers and one or more group identifiers associated with the user identifier (Merriman [0061], [0125]).  
Regarding claim 5, Merriman as modified teaches, wherein the remote computing platform is further configured to provide a client device with access to data stored in a plurality of channel-specific shards having channel identifiers and group identifiers matching the client device's channel membership and group membership in real-time (Merriman [0061], [0125]).
Regarding claims 8-12, claims 8-12 are rejected for substantially the same reason as claims 1-5.
Regarding claim 15, Merriman teaches a computer program product for managing a group-based storage system accessible via a plurality of client devices, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (one non-transitory computer-readable storage medium storing instructions is provided. The instructions, when executed by at least one processor, cause the at least one processor to perform a method comprising: storing a plurality of data items among a plurality of shards in the distributed database, Merriman [0031]), the computer-readable program code portions comprising an executable portion configured to:
although claim 15 directed to a product, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the product recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-19, claims 16-19 are rejected for substantially the same reason as claims 2-5.
Regarding claims 22-24, claims 22-24 are rejected for substantially the same reason as claims 1-5.

Allowable Subject Matter
Claims 6, 13, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 7, 14 and 21 those claims would be allowable by the virtue of their dependency on objected claims 6, 13 and 20 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168